Exhibit 10.1

(LOGO) [c97434p9743401.jpg]

Veramark Technologies, Inc.
2010 Incentive Plan for Anthony C. Mazzullo

Incentives will be based on a weighted point system using three (3) target
measures, as follows:



  •   Orders, 40%



  •   Revenue, 50%



  •   Net Income, 10%

Restricted Stock Bonus



  •   Total at target including rollover  133,333 shares



  •   Restricted shares will be earned based on the weighted point system as
follows:



  •   Orders, 40%:  53,333 shares at target



  •   Revenue, 50%: 66,667 shares at target



  •   Net Income, 10%:  13,333 shares at target



  •   Restricted shares begin to be earned pro-rata when 85% of a target is
achieved.

Cash Bonus



  •   Total at target:  $60,000



  •   Bonus amounts will be based on a weighted point system as follows:



  •   Orders, 40%:  $24,000 at target



  •   Revenue, 50%:  $30,000 at target



  •   Net Income, 10%:  $6,000 at target



  •   Cash bonus amounts begin to be earned pro-rata when 85% of a target is
achieved.

Additional Cash Bonus for Exceeding a Target



  •   Additional cash bonus for exceeding plan will be based on a weighted point
system of each target as follows:



  •   Achieve 110% of target on a target, add additional weighted share of
$20,000 cash bonus (Orders:  $8,000, Revenue:  $10,000, Net Income:  $2,000)



  •   Achieve 120% of target on a target, add additional weighted share of
$20,000 cash bonus (Orders:  $8,000, Revenue:  $10,000, Net Income:  $2,000)



  •   Achieve 130% of target on a target, add additional weighted share of
$20,000 cash bonus (Orders:  $8,000, Revenue:  $10,000, Net Income:  $2,000)



  •   Additional cash bonuses will not be pro-rated

Veramark Technologies, Inc. ž www.veramark.com
Corporate: 3750 Monroe Avenue ž Pittsford, NY 14534 ž Tel: 585.381.6000 ž Fax:
585.383.6800


 

